PER CURIAM.
This is an appeal by Richard Floyd from an order of the Circuit Court of Dade County, Florida denying him relief pursuant to Rule 3.850, CrPR, 33 F.S.A. Appellant was charged in 1953 with murder in the first degree as were the two co-defendants, Percy Armbrister and George Anderson. All of the defendants pleaded not guilty and went to trial before a jury. During the trial Floyd changed his plea to guilty and testified against his co-defendants. The jury found the co-defendants guilty as charged without a recommendation of mercy. They were sentenced to death and were executed.
Appellant was also sentenced to death upon his plea of guilty. His sentence was later commuted to life imprisonment by the State Pardon Board. He has served eighteen years of his sentence.
Since 1967, the appellant has filed numerous motions pursuant to former Criminal Rule One, now Rule 3.850, on the grounds that he was coerced into changing his plea to guilty by being beaten by the police and because of a promise by the prosecution that he would do all he could to see that he did not receive the death penalty.
The trial court heard appellant’s testimony in support of his prayer for post-conviction relief under his most recently filed motion, but the court found no basis for granting the relief to the movant and therefore entered the order appealed.
We have carefully considered the briefs and arguments of counsel in the light of the record and the applicable law and have concluded that the trial court was correct in denying the relief sought.
Affirmed.